Name: Commission Regulation (EC) No 2300/2002 of 19 December 2002 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  tariff policy;  economic geography;  executive power and public service;  international trade
 Date Published: nan

 Avis juridique important|32002R2300Commission Regulation (EC) No 2300/2002 of 19 December 2002 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) Official Journal L 348 , 21/12/2002 P. 0074 - 0074Commission Regulation (EC) No 2300/2002of 19 December 2002amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States)(1), and in particular Article 5 thereof,Whereas:(1) Regulation (EC) No 2286/2002 repeals and replaces Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(2).(2) Commission Regulation (EC) No 2603/97(3), as last amended by Regulation (EC) No 174/2002(4), should be amended in order to replace the references to Regulation (EC) No 1706/98 with references to the relevant provisions of Regulation (EC) No 2286/2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2603/97 is hereby amended as follows:1. Article 2(1) is replaced by the following:"1. As regards the quantity of 125000 tonnes of rice, in husked-rice equivalent, falling within CN codes 1006 10 21 to 1006 10 98, 1006 20 and 1006 30 laid down in Council Regulation (EC) No 2286/2002(5), licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:>TABLE>"2. Article 3(1) is replaced by the following:"1. As regards the quantity of 20000 tonnes of broken rice falling within CN code 1006 40 00 laid down in Regulation (EC) No 2286/2002, licences for imports at a reduced rate of customs duty shall be issued each year under the following tranches:>TABLE>"3. Article 4 is replaced by the following:"Article 4For the purposes of Annex II to Regulation (EC) No 2286/2002, the customs duties shall be fixed by the Commission in accordance with the procedure laid down in Article 4 of Commission Regulation (EC) No 1503/96(6)."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2002.For the CommissionFranz FischlerMember of the Commission(1) See page 5 of this Official Journal.(2) OJ L 215, 1.8.1998, p. 12.(3) OJ L 351, 23.12.1997, p. 22.(4) OJ L 30, 31.1.2002, p. 33.(5) OJ L 348, 21.12.2002, p. 5.(6) OJ L 189, 30.7.1996, p. 71.